      CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 MOHAMED ABDIHAMID FARAH,                              Civil No. 20-622(JRT/DTS)

                                   Plaintiff,

 v.                                             MEMORANDUM OPINION AND ORDER
                                                 DENYING DEFENDANTS MOTION TO
 UNITED STATES DEPARTMENT OF                                DISMISS
 JUSTICE,

                                Defendant.


       Jordan S. Kushner, LAW OFFICE OF JORDAN S. KUSHNER, 431 South
       Seventh Street, Suite 2446, Minneapolis, MN 55415, for plaintiff.

       Ana H. Voss, UNITED STATES ATTORNEY'S OFFICE, 300 South Fourth Street,
       Suite 600, Minneapolis, MN 55415, for defendant.



       Plaintiff Mohamed Abdihamid Farah filed this action against the United States

Department of Justice (“DOJ”) for failing to respond to Farah’s Freedom of Information

Act (“FOIA”) request within the statutorily required timeframe. Shortly after being

served, DOJ responded to Farah’s FOIA request, making partial release of the information

that Farah requested. DOJ states that it actually responded to Farah on January 23,

2020—over a month before Farah filed this action—via the FOIA automated-response

system. Farah states he never received the purported January response. The United

States filed this Motion to Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6), arguing that the Court lacks subject-matter jurisdiction because Farah failed
      CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 2 of 8




to exhaust his administrative remedies prior to filing suit and, now that Farah has the

partial release of information, he fails to state a claim that DOJ improperly withheld or

redacted information. Because the Court finds that Farah constructively exhausted his

administrative remedies but that the Complaint fails to point out particular failures with

the partial release, if any, the Court will deny DOJ’s Motion and allow Farah leave to

amend his complaint to identify any deficiencies with the now-actually received partial

FOIA release.


                                     BACKGROUND

       Farah is currently serving a 360-month prison sentence in Forest City, Arkansas.

(Compl. ¶ 3, Feb. 27, 2020, Docket No. 1.). On October 1, 2019, Farah submitted a FOIA

request to the DOJ, seeking information pertaining to his criminal prosecution by the

United States Attorney’s Office in the District of Minnesota. (Id. ¶ 1.) Farah requested an

expedited review of his request because the documents were needed to prepare a motion

challenging his conviction under 28 U.S.C. § 2255, which had its own filing deadline of

February 25, 2020. (Id.)

       Later in the day on October 1, 2019, Farah received two emails from DOJ; one

confirming that his FOIA request had been received and a second informing Farah that his

request for expedited review had been denied. (Id. ¶¶ 7–8.)

      Having received no further response, on January 23 and again on January 27, 2020,

Farah called the DOJ attorney responsible for processing Farah’s request, Theodore



                                            -2-
      CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 3 of 8




Smith. (Decl. of Jordan S. Kushner (“Kushner Decl.”) ¶ 8, May 7, 2020, Docket No. 17.)

Farah was unable to reach Smith, but left two voicemails with him requesting information

about that status of his FOIA request. (Id.) Smith did not return those messages or

otherwise contact Farah.

       On February 27, 2020 Farah filed this action seeking an order from the Court

directing DOJ to produce fully all the records and information Farah requested, all the

records and information that the Court determines should not be withheld, or in the

further alternative, to order DOJ to promptly issue a determination on whether it would

comply with Farah’s FOIA request. (Compl. at 4.) Farah also requested reasonable

attorney fees and costs. (Id. at 5.) Normally a person making a FOIA request must exhaust

administrative appeals before filing a FOIA action with the Court, but Farah invoked the

Court’s jurisdiction under 5 U.S.C. § 522(a)(6)(C), which states that a person “shall be

deemed to have exhausted his administrative remedies . . . if the agency fails to comply

with the applicable time limit provisions” of 20 business days in making a determination.

5 U.S.C. § 522(a)(6)(C).

       On March 3, 2020, after being informed that Farah filed this action, Smith emailed

Farah attaching “the text of the FOIAOnline e-mail” that Smith allegedly sent to Farah

using the automated FOIA system on January 23, 2020, “making partial release of the

records” Farah sought. (Decl. of Theodore B. Smith, (“Smith Decl.”), Ex. A at 6, Apr. 16,

2020, Docket No. 12-1.)




                                           -3-
      CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 4 of 8




       On April 16, 2020, the United States filed a Motion to Dismiss pursuant to Fed. R.

Civ. P. 12(b)(1) and 12(b)(6), arguing that the Court lacks subject matter jurisdiction

because Farah failed to exhaust administrative remedies, and in the alternative, Farah

failed to state a claim for relief because he now has in his possession a partial release of

the requested information. (Mot. to Dismiss, Apr. 16, 2020, Docket No. 9.)

       On August 6, 2020, after the Court held a hearing on the United States’ Motion,

Farah filed an Amended Complaint. (Am. Compl., Aug. 6, 2020, Docket No. 23.)


                                       DISCUSSION

       SUBJECT-MATTER JURISDICTION UNDER RULE 12(b)(1)

       A.      Standard of Review

       “A motion to dismiss pursuant to Rule 12(b)(1) challenges the Court’s subject

matter jurisdiction and requires the Court to examine whether it has authority to decide

the claims.” Damon v. Groteboer, 937 F. Supp. 2d 1048, 1063 (D. Minn. 2013). In this

fact-based Rule 12(b)(1) challenge, the Court “need not accept bare allegations in” Farah’s

pleading as true, but rather may “weigh the evidence, and make findings to resolve

disputed fact issues.” Disability Support All. v. Heartwood Enters., LLC, 885 F.3d 543, 547

(8th Cir. 2018).


       B.      Analysis

       “Under FOIA’s statutory scheme, when an agency fails to comply in a timely fashion

to a proper FOIA request, it may not insist on the exhaustion of administrative remedies,



                                            -4-
      CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 5 of 8




see 5 U.S.C. § 552(a)(6)(C), unless the agency responds to the request before suit is filed.”

Pollack v. Dep't of Justice, 49 F.3d 115, 118 (4th Cir. 1995). 1

       The parties dispute whether DOJ may rely on Smith’s alleged response via the

automated system despite the response not having been fully transmitted to Farah.

       DOJ argues the Court should follow the decision in Powell v. Social Security

Administration, No. CV 18-847 (JEB), 2018 WL 4840356, at *2 (D.D.C. Oct. 4, 2018). 2

There, the plaintiff filed a claim alleging that he never received a determination on his

FOIA request. Id. The United States stated that it sent a determination to the plaintiff




1
  The Eighth Circuit has not explicitly adopted the Fourth Circuit’s rule in Pollack, but
several other circuits have done so—as has at least one district court in this circuit. See
Contreras & Metelska, P.A. v. Exec. Office for Immigration Review, No. 19-CV-0915
(MJD/HB), 2019 WL 5300186, at *5–6 (D. Minn. Sept. 26, 2019), report and
recommendation adopted, No. 19-CV-0915 (MJD/HB), 2019 WL 5295346 (D. Minn. Oct.
18, 2019) (collecting cases and also citing Ren Song Yang v. IRS, No. 06-1547 (ADM/AJB),
2006 WL 2927548 (D. Minn. Oct. 12, 2006)). The Court finds this reasoning sound, and
will apply it here.

2
  In Powell, the court analyzed the United States’ Motion related to FOIA under Rule 56,
because “[e]xhaustion of remedies under FOIA ‘is a jurisprudential doctrine that prevents
judicial review if the purposes of exhaustion and the particular administrative scheme
support such a bar.’” Powell, 2018 WL 4840356, at *2. The Eighth Circuit has not
specifically decided whether exhaustion under FOIA should be decided under Rule
12(b)(1) or Rule 56. See Contreras & Metelska, P.A., 2019 WL 5300186, at *5. Most
circuits, however, have found that failure to exhaust administrative remedies under FOIA
is “a prudential consideration rather than a jurisdiction prerequisite.” Hull v. I.R.S., 656
F.3d 1174, 1181 (10th Cir. 2011) (collecting cases). While the Court believes the better
decision is to follow the majority of circuits, it does not reach the specific issue in this case
because the standards are similar under both Rule 12(b)(1) factual challenges and Rule
56, and under either standard of review the Court would reach the same conclusion: that
Farah has constructively exhausted his administrative remedies.

                                               -5-
      CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 6 of 8




two days before he filed his action with the Court. Id. The court sided with the United

States because “the facts militate in favor” of doing so when (1) the plaintiff filed his claim

two days after the government sent the determination; (2) plaintiff failed to check online

or with the agency on the status of his request; and (3) he would not be forever deprived

of the material should he refile his request or file an administrative appeal. Id. at *3.

       The facts here militate in Farah’s favor, however.            Unlike in Powell, Farah

attempted to contact DOJ twice to check on the status of his request, but DOJ did not

return Farah’s call. And at least one of these calls was placed days after the decision was

allegedly relayed to Farah; a reasonable person in Smith’s shoes would have listened to

the messages, realized that Farah did not receive the decision, and called him back to

resolve the issue. Indeed, had DOJ returned the call, it is unlikely that Farah would have

filed this action. Additionally, if Farah was required to exhaust his remedies at this point,

he may be deprived of the information—to the extent it is useful to him—forever. And

finally, Farah did not file his claim so close in time to the alleged initial decision disclosure

to raise an inference that the action was an attempt to circumvent the administrative

process; instead, Farah filed this action approximately one month later and after the filing

deadline for his § 2255 motion had passed.

       Accordingly, the Court will deny the DOJ’s Motion pursuant to Rule 12(b)(1)

because Farah constructively exhausted his administrative remedies.


       FAILURE TO STATE A CLAIM UNDER RULE 12(b)(6)



                                              -6-
      CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 7 of 8




       A.     Standard of Review

       In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

Court considers all facts alleged in the complaint as true to determine if the complaint

states a “claim to relief that is plausible on its face.” Braden v. Wal-Mart Stores, Inc.,

588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Although the Court accepts the complaint’s factual allegations as

true and construes the complaint in a light most favorable to the plaintiff, it is “not bound

to accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain,

478 U.S. 265, 286 (1986). In other words, a complaint “does not need detailed factual

allegations” but must include more “than labels and conclusions, and a formulaic

recitation of the elements” to meet the plausibility standard. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).


       B.     Analysis

       Defendants argue in the alternative that the Court should dismiss Farah’s

Complaint or, at minimum, require Farah to amend his Complaint to reflect the current

factual scenario and identify specific deficiencies in the now-received partial FOIA release.

Farah agrees that amendment is warranted, but argues against outright dismissal.




                                             -7-
     CASE 0:20-cv-00622-JRT-DTS Document 25 Filed 08/25/20 Page 8 of 8




      The Court agrees that amendment provides the most efficient avenue to resolve

this matter. Accordingly, the Court will deny DOJ’s Motion to Dismiss pursuant to Rule

12(b)(6) without prejudice and will accept Farah’s recently filed amendment. DOJ may

renew its 12(b) motion practice as to the Amended Complaint.


                                       ORDER


      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Defendants Motion to Dismiss [Docket No. 9] is DENIED without prejudice.



DATED: August 25, 2020                         _______                    ______
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                         -8-
